IVIaRshall, J.
The sole question raised by the demurrer' is: Does it appear by the contract set forth in the answer, and the allegations in respect thereto, that such contract was intended to cover the subject-matter upon which plaintiff’s, cause of action is grounded ? It is alleged in the answer that appellant’s assignee, by the contract of settlement, released and discharged such cause of action. Referring to the contract itself, we are unable to find words therein which literally and plainly refer to the subject of such action. There is, however, following a statement of the relations that existed between John A. Johnson and T. GL Mandt, and the latter and the defendant company, as to patents and the purpose of the agreement to settle all such matters, in addition to language to the effect that a settlement was thereby made accordingly, this broad declaration:
“The said parties of the first part hereby release and forever discharge the said parties of the second part of and from any and all claim or claims of every nature and description arising or growing out of any of the transactions above referred to.”
It will be thus seen that the answer in effect alleges that the settlement contract covered all matters therein specifically referred to and all arising or growing out of the same, and that the claim in suit was one of them. It is competent to show, by extrinsic evidence, that the plaintiff’s claim falls within the terms of the general release; that is, whether it is a claim arising out of the transactions specifically mentioned *263in the contract. Tlie words of tlie release are plainly broad enottgli to include it if it satisfies tlie test indicated. It follows necessarily that tlie answer states a defense to the plaintiffs canse of action and that the demurrer was properly overruled.
By the Gourt.- — Order affirmed.
Cassoday, O. J., and Siebeckee, J., took np part.